USCA11 Case: 20-11745    Date Filed: 05/20/2021   Page: 1 of 3



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11745
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:19-cr-00316-VMC-CPT-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


DECIO VIVEROS GRANJA,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 20, 2021)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11745        Date Filed: 05/20/2021     Page: 2 of 3



      Decio Viveros Granja appeals from his conviction for conspiracy to

distribute five kilograms or more of cocaine while on board of a vessel subject to

the jurisdiction of the United States, in violation of 46 U.S.C. §§ 70503(a),

70506(a) and (b), and 21 U.S.C. § 960(b)(1)(B)(ii), and sentence of 121 months’

imprisonment.

      Granja’s appointed counsel in this direct criminal appeal has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967) (when

counsel determines that a criminal defendant’s case is “wholly frivolous,” counsel

must “so advise the court and request permission to withdraw”). As required, his

counsel filed a brief setting out any irregularities or other potential errors in

Granja’s plea and sentencing processes that might arguably be meritorious. See

United States v. Blackwell, 767 F.2d 1486, 1487–88 (11th Cir. 1985) (per curiam).

His counsel notes the existence of a valid appeal waiver in the plea agreement and

says the record does not reveal that any exception to that waiver applies. He also

notes that Granja received a below-guidelines sentence. He concludes that he was

unable to find the existence of any meritorious argument on appeal.

      Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s


                                            2
         USCA11 Case: 20-11745    Date Filed: 05/20/2021   Page: 3 of 3



motion to withdraw is GRANTED, and Granja’s conviction and sentence are

AFFIRMED.




                                      3